UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7075



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MANNIX DEAN DANIELS, a/k/a Man,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-284-P, CA-96-116-3-P)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Mannix Dean Daniels, Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Daniels, Nos. CR-
92-284-P; CA-96-116-3-P (W.D.N.C. June 25, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2